Fisic, J.
This is an attempted appeal from an order of - the district court of Stark county for the dismissal of the action based upon a motion made by defendant under the provisions of sections 7196, 7198, Rev. Codes 1905. We are without jurisdiction to determine the questions discussed in the briefs of counsel, or in any manner to pass upon the merits of the appeal, for the obvious reason that the order which appellant attempts to have reviewed is not an appealable order. This is not only apparent from the provisions of section 7225, Rev. Codes 1905, but is well settled by numerous *22decisions of this court. In re Weber, 4 N. D. 119; 59 N. W. 523, 28 L. R. A. 621; Field v. El. Co., 5 N. D. 400, 67 N. W. 147; Hanberg ,v. Bank, 8 N. D. 328, 79 N. W. 336; Cameron v. G. N. Ry. Co., 8 N. D. 124, 77 N. W. 1016; Prondzinski v. Garbutt, 9 N. D. 239, 83 N. W. 23; Lough v. White, 13 N. D. 387, 10 N. W. 1084. For the foregoing reasons, the appeal must be dismissed, and it is so ordered.
All concur.